Citation Nr: 1446310	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  12-23 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for post-operative right shoulder chronic dislocation with degenerative joint disease (right shoulder disability).

2.  Entitlement to an extension of a temporary total disability rating for convalescence from November 1, 2009 for the Veteran's right shoulder disability.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1961 to January 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana that were issued in February 2010 and August 2010.  

In December 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).

The issues of the Veteran's entitlement to an increased rating for his right shoulder disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The clinical findings demonstrate that for the period from November 1, 2009, the Veteran did not experience severe postoperative residuals.


CONCLUSION OF LAW

An extension of the temporary total rating on account of post-surgical convalescence beyond November 1, 2009 has not been established.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.30 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper notice from VA must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The required notice was provided in April 2009 and December 2009. 

With regard to VA's duty to assist a claimant in the development of a claim, VA has associated with the Veteran's claims folder his VA treatment records and non-VA treatment records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(3).  The Board acknowledges that the Veteran is in receipt of benefits from the Social Security Administration (SSA), but finds that VA does not have a duty to obtain these records as the Veteran reported during his December 2012 hearing that he is in receipt of retirement benefits, and thus, these records are not pertinent to the issue presented on appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010) (explaining that VA only has a duty to obtain relevant records).  Also pursuant to the duty to assist, VA provided examinations in July 2009 and July 2010.

As acknowledged previously, the Veteran was afforded a hearing before the undersigned VLJ, during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the hearing, the VLJ enumerated the issues on appeal, and the VLJ and the Veteran's representative solicited information regarding the elements of the claims that were lacking to substantiate the Veteran's claims for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  

The Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claim to Extend a Temporary Total Rating

A temporary total disability rating will be assigned without regard to other provisions of the Rating Schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted under 38 C.F.R. § 4.30(a) for treatment of a service-connected disability, effective from the date of hospital admission or outpatient treatment and continuing for a period of one, two, or three months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. § 4.30.  Under 38 C.F.R. § 4.30(a), a temporary total rating will be assigned if the hospital or outpatient treatment of a service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with respect to postoperative residuals such as incompletely healed surgical wounds, stumps and recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.

Extensions of one, two, or three months beyond the initial three months may be made under the above paragraphs, and extensions of one to six months beyond the initial six months may be made under paragraphs two or three with approval of the Adjudication Officer.  38 C.F.R. § 4.30(b).  The United States Court of Appeals for Veterans Claims (Court) has defined convalescence as the stage of recovery following an attack of disease, a surgical operation, or an injury; and recovery is defined as the act of regaining or returning toward a normal or healthy state.  Felden v. West, 11 Vet. App. 427, 430 (1998).  The Court has held that notations in the medical record as to the Veteran's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provisions of 38 C.F.R. § 4.30.  Id.; Seals v. Brown, 8 Vet. App. 291, 296-297 (1995).  Further, the Court has noted that the term "convalescence" does not necessarily entail in-home recovery.

The Veteran underwent surgery (glenoid resurfacing) for his right shoulder disability in March 2009.  In a June 2009 rating decision, the RO awarded a temporary total evaluation for convalescence for the period from March 17, 2009, the date of his surgery, through April 30, 2009.  In a September 2009 rating decision, this temporary total evaluation was extended through October 31, 2009.  A 30 percent rating was then assigned beginning on November 1, 2009.  The Veteran has asserted that he is entitled to an extension of his temporary total rating and contended in an April 2010 statement that an eight week extension is warranted, as a physical therapy prescription attached to the statement indicates that a non-VA physician prescribed eight weeks of therapy in March 2010.

In a March 2009 progress note that was documented within one week after the Veteran's surgery, the physician who performed the surgery, Dr. F. S., reported that the Veteran looked good and that there was no evidence of redness, swelling, or infection.  In an April 2009 statement, the Veteran reported that he experienced pain rated at a "5."  In a May 2009 statement, Dr. F. S. reported that the Veteran would be under his care for the next six months.  A June 2009 work status report documents Dr. F. S.'s report that the Veteran was unable to work after his March 2009 surgery and that the Veteran would be totally temporarily disabled though at least September 2009.

VA occupational therapy notes dated May 2009 and June 2009 document pain and dislocation, but also document improvement in the range of motion of the Veteran's shoulder, document an increase in his activity tolerance, and indicate that his level of pain was acceptable/manageable or that he did not desire evaluation/intervention.  Again, the Veteran reported a pain rating of "5."  The report of the Veteran's July 2009 VA examination indicates that the Veteran's symptoms included pain, weakness, incoordination, decreased speed of joint motion, and swelling.  The July 2009 examination report also documents the Veteran's report of subluxation and the examiner's report that an MRI failed to show dislocation.  In work status reports dated August 2009 to March 2010, Dr. F. S. reported that the Veteran was unable to work at that time.  Dr. F. S. also reported in January 2010 that there was no evidence of acute fracture or dislocation.

In physical therapy re-evaluations/re-examinations dated March 2010 to July 2010, non-VA physical therapist H. N. noted that the Veteran was making steady progress and indicated that the functional measures of the Veteran's progress, such as pain and degree of limitation, either remained the same or improved.  Additionally, the report documents increases in the Veteran's strength and his range of motion.  H. N. also reported, however, that the Veteran continued to experience problems reaching overhead and lifting.

In July 2010, VA provided another examination during which an examiner noted the following symptoms: pain, deformity, giving way, instability, stiffness, weakness, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, and inflammation.  The Veteran was negative for joint ankylosis, but he did demonstrate decreased range of motion.  The examiner concluded that the Veteran's right arm disability has had either mild, moderate, or no effect on his usual daily activities.

The record shows that the Veteran's temporary total rating was in effect from March 17, 2009 through October 31, 2009, and thus, exceeded 6 months, having already been extended from its initial term.  Under 38 C.F.R. § 4.30, an extension of 1 to 6 months beyond the initial 6 month period may be made under paragraphs (a)(2) or (a)(3).  Paragraph (a)(2) contemplates severe postoperative residuals such as incompletely healed surgical wounds, stumps and recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches.  Paragraph (a)(3) contemplates immobilization by cast, without surgery, of one major joint or more.  While the Board acknowledges that this is not an exclusive list of what is and is not required, the Board finds that the Veteran has not demonstrated similar residuals.

Overall, review of the record reveals that the Veteran demonstrated functional improvement and has been able to engage in physical therapy.  Although the Veteran has alleged that he is unable to work due to his right shoulder disability and he has experienced a number of post-operative residuals, the evidence of record fails to show that such residuals were severe, as required by regulation.  Thus, the preponderance of the evidence shows that an extension of the Veteran's temporary total disability rating is not warranted.  As such, the appeal is denied.  There is no doubt to be resolved in this matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an extension of a temporary total convalescent rating from November 1, 2009 for the Veteran's right shoulder disability is denied.


REMAND

The record shows that the Veteran was last provided an examination to determine the severity of his right shoulder disability in July 2010.  As such, the Board finds that a new and contemporaneous VA examination is necessary to assess the current nature, extent, and severity of his right shoulder disability.  See 38 C.F.R. § 3.159(c)(4) (2014); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lastly, the Veteran reported during his December 2012 hearing that he is unable to work due to his right shoulder disability and indicated that he would like to pursue a claim of entitlement to a TDIU.  The Board finds, therefore, that issue should also be addressed on remand.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit statements describing fully the various symptoms resulting from his service-connected shoulder disability, and the impact his service-connected disabilities have had on his ability to work.  The Veteran should be provided a reasonable amount of time to submit this lay evidence.
 
2.  Ask the Veteran to submit or authorize VA to obtain recent, pertinent treatment records.  All efforts to obtain these records should be fully documented and any negative responses should be associated with the claims file.

3.  After associating all outstanding records with the claims file, schedule the Veteran for an appropriate VA examination to determine the nature, extent, frequency and severity of any orthopedic and neurologic impairment related to his right shoulder disability.  The claims folder should be made available to and reviewed by the examiner.

The examiner should conduct all necessary tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of his right shoulder. 

In addition, if possible, the examiner should state whether the Veteran's right shoulder disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes. 

The examiner must also indicate whether the Veteran's service-connected right shoulder disability, or the combined effect of all of the Veteran's service-connected disabilities, has affected his ability to work in light of this Veteran's education, training and work experience.  The examiner should note that this opinion should be offered without regard to the Veteran's age or the impact of any nonservice-connected disabilities on his ability to work. 

All findings and conclusions should be set forth in a legible report. 

4.  Then, readjudicate the issues on appeal.  In doing so, the RO must specifically consider whether the Veteran's case must be forwarded to the Under Secretary for Benefits, or the Director of the Compensation and Pension Service, for consideration of the assignment of an extraschedular rating for the Veteran's right shoulder disability.  If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2013).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


